DETAILED ACTION
This office action is responsive to the response filed July 14, 2020.  The application contains claims 1-11, 13and 26-35, all examined and rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 15, 19, 22-23, 26-31, 33-34, rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9354801 in view of FREYHULT et al. [US 2013/0318471 A1]. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same concepts.

Current Application
U.S. Patent No. 9354801
US 2013/0318471 A1
Claim 1
An apparatus comprising:
or more memories configured to store a program; one or more processors configured to execute the program stored in the memory; and a touch panel,


wherein the one or more processors cause the touch panel to display an image and to display a an object indicating an area to be processed so that a whole of the object is included in the image,

wherein the one or more processors change a relative position between the image and the object so that a point on a contour of the object moves to a position in the image touched by a touch operation of a user on the touch panel and that the whole of the object is arranged on the image, based on that the touched position in the image is somewhere between a contour of the image and the contour of the object






wherein, in a case where a horizontal or vertical coordinate of the touched position in the image satisfies a predetermined condition, the predetermined condition being a condition that the horizontal or vertical coordinate of the touched position in the image is greater than a minimum horizontal or vertical coordinate of the object and is less than a maximum horizontal or vertical coordinate of the object, the one or more processors change the relative position between the image and the object by moving the object such that a point on a side of the object, the side being closest to the touched position in the image, the
point being different from two ends of the side, moves to the touched position in the image, and wherein, in a case where a horizontal or vertical coordinate of the touched position in the image does not satisfy the predetermined condition, the one or more processors change the relative position between the image and the object by moving the object such that a corner of the object, the corner being closest to the touched position in the image, moves to the touched position in the image.
Claim 1
An apparatus comprising:
a memory configured to store a program; and
a processor configured to execute the program stored in the memory,
Claim 3
touch panel
Claim 1

wherein the processor causes a display screen to display an image and a rectangular object indicating a rectangular area in the image



in a case where a position designated by a user in the image is a first position which is outside the displayed rectangular object and satisfies a predetermined condition, the processor causes the rectangular object to move in the display screen so that a point on a side of the rectangular object nearest to the first position and different from two ends of the side moves to the first position.
Claim 3
display screen is a touch panel, and the position is designated by a touch to the position by the user on the touch panel

wherein, in a case where a position designated by a user in the image is a first position which is outside the displayed rectangular object and satisfies a predetermined condition, the processor causes the rectangular object to move in the display screen so that a point on a side of the rectangular object nearest to the first position and different from two ends of the side moves to the first position, the predetermined condition being a condition that a horizontal or vertical coordinate of the first position in the image is greater than a minimum horizontal or vertical coordinate of the rectangular object and is smaller than a maximum horizontal or vertical coordinate of the rectangular object respectively, and
wherein, in a case where the position designated by the user in the image is a second position which is outside the displayed rectangular object and does not satisfy the predetermined condition, the processor causes the rectangular object to move, in the display screen, so that a corner of the displayed rectangular object nearest to the second position moves to the second position.

































Fig. 9-10, [0026], user first touch will rotate the displayed frame using a gesture outside of the displayed frame and inside the displayed image.
It would have been obvious for a person of ordinary skill in the art before the effective filing date to use FREYHULT teaching to the user interaction between the contour of the image and the contour of the object. The motivation for the modification would have been to facilitate the trimming process by preventing the displayed object from being moved outside of the displayed image which facilitate the user interaction regarding the placement of the trimming object and simplify the control of the system and save user time and effort.

Claim 22
The apparatus according to Claim 30, wherein the one or more processors change the relative position so that the whole of the trimming frame is included in the image, if a part of the trimming frame is arranged outside of the image.
Claim 7
The apparatus according to claim 1, wherein the processor causes the rectangular object to move such that the rectangular object does not run off the image on the display screen.

Claim 26
The apparatus according to Claim 1, wherein the one or more processors move the object on the touch panel, based on that the touched position in the image is somewhere between the contour of the image and the contour of the object.
Claim 1
wherein the processor causes a display screen to display an image and a rectangular object indicating a rectangular area in the image, wherein, in a case where a position designated by a user in the image is a first position which is outside the displayed rectangular object and satisfies a predetermined condition, the processor causes the rectangular object to move in the display screen

Claim 27
The apparatus according to Claim 1, wherein the one or more processors change the relative position between the image and the object, so that the point which is nearest from the touched position on the object, moves to the touched position in the image, based on that the touched position in the image is somewhere between the contour of the image and the contour of the object.
Claim 1
where a position designated by a user in the image is a first position which is outside the displayed rectangular object and satisfies a predetermined condition, the processor causes the rectangular object to move in the display screen so that a point on a side of the rectangular object nearest to the first position

Claim 28
The apparatus according to Claim 27, wherein the object is a rectangle frame, and the one or more processors move the rectangle frame, so that, among points of sides of the rectangle frame and corners of the rectangle frame, the point which is nearest from the touched position is moved to the touched position.
Claim 1
where a position designated by a user in the image is a first position which is outside the displayed rectangular object and satisfies a predetermined condition, the processor causes the rectangular object to move in the display screen so that a point on a side of the rectangular object nearest to the first position

Claim 29,
The apparatus according to Claim 28, wherein a point which is included in a side of the rectangle frame nearest to the touched position and different from two corners in the side, is moved to the touched position, in a case where a horizontal or vertical coordinate of the touched position is greater than a minimum horizontal or vertical coordinate of the rectangle frame and is smaller than a maximum horizontal or vertical coordinate of the rectangle frame. 
Claim 1
processor causes the rectangular object to move in the display screen so that a point on a side of the rectangular object nearest to the first position and different from two ends of the side moves to the first position, the predetermined condition being a condition that a horizontal or vertical coordinate of the first position in the image is greater than a minimum horizontal or vertical coordinate of the rectangular object and is smaller than a maximum horizontal or vertical coordinate of the rectangular object respectively

Claim 30
The apparatus according to claim 1, wherein the object is a trimming frame indicating an area to be trimmed in the image.
Claim 6
wherein the rectangular area is an area to be trimmed.

Claim 31
The apparatus according to claim 30, wherein the one or more processors change a relative orientation between the image and the trimming frame, if a second touch operation is performed by the user on the touch panel, wherein in the change of the relative orientation,
the one or more processors execute size changing process for changing a relative size between the image and the trimming frame, so that the relative size is changed in accordance with the change of the relative orientation and that the whole of the trimming frame is arranged on the image.

, Fig. 5-7, [0025], [0027]-[0028], [0034], “determining a user request for rotation, at step 1306, the display controller 802 rotates a selection rectangle frame 704 over the displayed image while adjusting the selection rectangle frame 704 size to maintain it within the outer boundaries of the displayed image”
It would have been obvious for a person of ordinary skill in the art before the effective filing date to use FREYHULT teaching to allow the change in the frame orientation. The motivation for the modification would have been to facilitate the trimming process by providing the user with extra control regarding the placement of the trimming rectangle which simplify the control of the system and save user time and effort.
Claim 15
The apparatus according to Claim 31, wherein the one or more processors change a size of the object on the touch panel in accordance with the change of the relative orientation, in the size changing process.

Fig. 5-7, [0025], [0027]-[0028], [0034], as the user rotate the image, if the change in the image orientation reach a point that would cause the trimming frame to be displayed away from the image, the system resize the frame to keep it displayed over the rotating image


With regards to claim 7,
	Claim 7 is similar in scope to claim 1; therefore it is rejected under similar rationale.
With regards to claim 19,
	Claim 19 is similar in scope to claim 15; therefore it is rejected under similar rationale.
With regards to claim 23,
	Claim 23 is similar in scope to claim 22; therefore it is rejected under similar rationale.
With regards to claim 33,
	Claim 33 is similar in scope to claim 30; therefore it is rejected under similar rationale.
With regards to claim 34,
	Claim 34 is similar in scope to claim 31; therefore it is rejected under similar rationale.

Claims 4-6,10-11, 13-14, 17-18, 21, 32, 35  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9354801 in view of FREYHULT et al. [US 2013/0318471 A1] in view of in view of Takabayashi et al. [US 2003/0103234 A1]. 
Current Application
US9354801B2
US 2003/0103234 A1
Claim 32
The apparatus according to claim 30, wherein the one or more processors cause the touch panel to display a first display item for trimming the image,
if the first display item displayed on the touch panel is touched by a user, the one or more processors cause the touch panel to display the trimming frame.

[0212]-[0213], “By default (immediately after entering TRIM mode), special photo retoucher 11 causes rectangular cropping frame(s) 1010 to be set such that it or they overlap the upper periphery of trim view 1009”).
It would have been obvious for a person of ordinary skill in the art before the effective filing date to use Taka teaching to display a first item to activate the trim mode and provide trim option. The motivation for the modification would have been to facilitate the activation of the trimming mode even within the devices that do not have touch input and to provide the user with different control options to activate the trimming mode based on their device and preference which simplify the control of the system and save user time and effort.
Claim 6
The apparatus according to Claim 1, further comprising a printing unit configured to print the image,
wherein an area indicated by the object in the image, is printed by the printing unit.

Fig.4, [0083], “Upon completion of editing of the layout of all print pages constituting a single print job, layout editor 13 creates data for that print job, which is transferred to print server machine 2 as indicated by arrow 22.”, [0116], “region or regions of such image(s) which is or are desired to be printed may be cropped away so as to extract only the region or regions of such image(s) which is or are desired to be printed”).
It would have been obvious for a person of ordinary skill in the art before the effective filing date to use Taka teaching to include a printing unit. The motivation for the modification would have been to allow the user to directly print the edited images which will save the user time and improve the user satisfaction.
Claim 14
The apparatus according to Claim 431,
wherein the processor causes the touch panel to display a first display item for trimming the image,
if the first display item displayed on the touch panel is touched by a user, the one or more processors cause the touch panel to display the trimming frame and a second display item for changing the relative orientation, and
the second touch operation is performed by the user to the second display item displayed on the touch panel by touch of the first display item.

([0212]-[0213], “By default (immediately after entering TRIM mode), special photo retoucher 11 causes rectangular cropping frame(s) 1010 to be set such that it or they overlap the upper periphery of trim view 1009”








Fig. 14, 1012A, 1012B, 1013, [0212], “Upon entering TRIM mode, special photo retoucher 11 opens trim view 1009 and cropping toolbar 1011 in image display area 118, and displays in control area 119 various buttons 1012A through 1014B and 1016”,[0216]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date to use Taka teaching to display a first item to activate the trim mode and provide trim option. The motivation for the modification would have been to facilitate the activation of the trimming mode and to provide the user with different control options to simplify the control of the trimming frame which will save user time and effort.
Claim 4
The apparatus according to Claim 14, wherein if the first display item is touched on the touch panel, the one or more processors cause the touch panel to display the trimming frame, the second display item, and a third display item, concurrently, and







wherein if the third display item is touched, the one or more processors cause the touch panel to display an area indicated by the trimming frame in the image.

Fig. 14, [0211]-[0213], “By default (immediately after entering TRIM mode), special photo retoucher 11 causes rectangular cropping frame(s) 1010 to be set such that it or they overlap the upper periphery of trim view 1009”, system display a frame, second display item that allow the change of different settings for the trimming frame as the ratio, and third display item that may rotate the frame (1014A, 1012A)

Fig. 14, [0211]-[0213], as the user interact with the rotation options the system will display different are indicated by the new position of the trimming frame
Claim 5
The apparatus according to Claim 14, wherein the one or more processors cause the touch panel to display the second display item in a display area, in the touch panel, outside the image.

Fig. 14, 119, 1011
Claim 17
The apparatus according to Claim 31, wherein an aspect ratio of the trimming frame does not change before and after the change of the relative size.

Fig. 14, user select a specific ration by selecting one of the available valuables or entering his own ratio (1018) and the system will maintain the user selected ratio even if the trimming frame is resized, [0220], , [0217]-[00218], [0023]”).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to use Taka teaching to provide the ability to user to specify a constant ratio for the trimming frame. The motivation for the modification would have been to provide the user with more control to edit the images based on his needs without effort or errors.

With regards to claim 10,
	Claim 10 is similar in scope to claim 4; therefore it is rejected under similar rationale.
With regards to claim 11,
	Claim 11 is similar in scope to claim 5; therefore it is rejected under similar rationale.
With regards to claim 18,
	Claim 18 is similar in scope to claim 14; therefore it is rejected under similar rationale.
With regards to claim 21,
	Claim 21 is similar in scope to claim 17; therefore it is rejected under similar rationale.
With regards to claim 13,
	Claim 13 is similar in scope to claim 6; therefore it is rejected under similar rationale
With regards to claim 35,
	Claim 35 is similar in scope to claim 32; therefore it is rejected under similar rationale.

Claims 2-3, 8-9  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9354801 in view of FREYHULT et al. [US 2013/0318471 A1] in view of Takabayashi et al. [US 2003/0103234 A1] in view of in view of Cieplinski et al. [US 2010/0171712 A1]. 

Current Application
US9354801B2
US 2010/0171712 A1
Claim 2
The apparatus according to Claim 32, wherein if a user touches the first display item on the touch panel, the one or more processors change brightness of the image in the touch panel.

Fig. 7A (708, 710), Fig. 5A, [0222], [0224], “device provides (710) a visual indicator that the digital image can be manipulated (e.g., highlighting the border of the digital image 5006, FIG. 5A)”, [0221].
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to use Cieplinski teaching of brightness change at the editing mode. The motivation for the modification would have been to clarify the edited image portions.
Claim 3
The apparatus according to Claim 2, the one or more processors change brightness of an area outside the trimming frame in the image.

Fig. 5A-5I, [0222], [0224], “device provides (710) a visual indicator that the digital image can be manipulated (e.g., highlighting the border of the digital image 5006, FIG. 5A)”, [0221], [0238]

With regards to claim 8,
	Claim 8 is similar in scope to claim 2; therefore it is rejected under similar rationale.
With regards to claim 9,
	Claim 9 is similar in scope to claim 3; therefore it is rejected under similar rationale.

Claims 16, 20  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9354801 in view of FREYHULT et al. [US 2013/0318471 A1] in view of Matsumoto [US 2004/0070626].
Current Application
US9354801B2
US 2004/0070626 A1
Claim 16
The apparatus according to Claim 31, wherein the one or more processors execute the size changing process so that the whole of the trimming frame is arranged on the image and the trimming frame contacts with an edge of a display area in which the image is displayed after the size changing process is executed.
Claim 7
The apparatus according to claim 1, wherein the processor causes the rectangular object to move such that the rectangular object does not run off the image on the display screen.
[0049], “this results in a situation where the trimming frame 405 extends out from the image outer edge 404 and an area having no image data enters into the trimming frame 405. In view of this problem, as shown in FIG. 4, the size of a post-movement trimming frame 407 is reduced from that of the pre-movement trimming frame 405 so that a left end of the trimming frame 407 coincides with the left end of the image outer edge 404. Mouse positions 406 and 408 before and after the movement indicate the same main object”).
It would have been obvious for a person of ordinary skill in the art before the effective filing date to use Matsumoto teaching to adjust the frame to the image edge. 
The motivation for the modification would have been to keep the frame displayed over the maximum area of the displayed image.

With regards to claim 20,
	Claim 20 is similar in scope to claim 16; therefore it is rejected under similar rationale.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 26 require the touch input to move the object based on a touch input between the contour of the image and the contour of the object which is disclosed in independent claims 1 and 7.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 27 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 27 do not further limit claim 1 scope.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 23 are rejected under pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Independent claims 22 and 23 recites “wherein the one or more processors change the relative position so that the whole of the trimming frame is included in the image, if a part of the trimming frame is arranged outside of the image”.  It is unclear how could the trimming frame move outside of the image if the trimming frame snap to the user touched position that is between a contour of the image and the contour of the trimming frame (always within the image) using the sides or corners of the trimming frame.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims [1, 7, 15, 19, 22-23, 26-31, 33-34] are rejected under 35 U.S.C. 103 as being unpatentable over FREYHULT et al. [US 2013/0318471 A1, hereinafter FREYHULT] in view of Bier et al. [US 5,617,114, hereinafter Bier] further in view of Lynn et al. [US 6,993,709 B1, hereinafter Lynn]

With regard to Claim 1,
Freyhult teach an apparatus comprising: 
one or more memories configured to store a program ([0047]);
one or more processors configured to execute the program stored in the memory ([0047]); and a touch panel ([0022], “touch screen”),
wherein the one or more processors cause the touch panel to display an image and to display  an object indicating an area to be processed so that a whole of the object is included in the image (Fig. 5, [0023], processor display the trimming frame over an image with a the size predetermined by the user input),
wherein the one or more processors change a relative position between the image and the object so that a point on a contour of the object moves to a position in the image by a touch operation of a user on the touch panel and the whole of the object is arranged on the image based on that the touched position in the image is somewhere between a contour of the image and the contour of the object.is outside of the contour of the object (Fig. 9-10, [0026], user first touch will rotate the displayed frame using a gesture outside of the displayed frame and inside the displayed image).
Freyhult teach the ability to use a touch input between a counter of an image and an object for changing the relative position between an object and an image, however Freyhult do not explicitly teach moving the object to a position touched by a touch operation of a user.
Bier teach moving the object to a position touched by an touch operation of a user on the touch panel and the whole of the object is arranged on the image based on that the touched position in the image is somewhere outside of the contour of the object (Col. 7, lines 43-44, “other devices such as touch screens, graphics tablets, or electronic styluses could be used”, Col.13, lines 29-39, “The user clicks the tool rectangle with the mouse cursor and depresses a mouse button to create a rectangle of that initial size and position in the scene. The tool disappears. The rectangle corner nearest the mouse cursor snaps to that cursor”, the system will check for the mouse cursor position and identify that it is out of the rectangle, system will snap the rectangle corner nearest the mouse cursor to that cursor).
It would have been obvious to one with ordinary skill, in the art before the filing time of the invention, to modify the selection and controlling method of Freyhult to include snapping and moving to user touched area.
The motivation for such modification would have been to provide a user interface technique that allows a user to perform many common tasks with fewer actions, thereby significantly enhancing productivity (Bier, Col. 4, Lines 37-39, “The present invention provides a user interface technique that allows a user to perform many common tasks with fewer actions, thereby significantly enhancing productivity”).
Freyhult-Bier do not explicitly teach wherein, in a case where a horizontal or vertical coordinate of the touched position in the image satisfies a predetermined condition, the predetermined condition being a condition that the horizontal or vertical coordinate of the touched position in the image is greater than a minimum horizontal or vertical coordinate of the object and is less than a maximum horizontal or vertical coordinate of the object, the one or more processors change the relative position between the image and the object by moving the object such that a point on a side of the object, the side being closest to the touched position in the image, the point being different from two ends of the side, moves to the touched position in the image, and wherein, in a case where a horizontal or vertical coordinate of the touched position in the image does not satisfy the predetermined condition, the one or more processors change the relative position between the image and the object by moving the object such that a corner of the object, the corner being closest to the touched position in the image, moves to the touched position in the image.
Lynn teach wherein, in a case where a horizontal or vertical coordinate of the touched position in the image satisfies a predetermined condition, the predetermined condition being a condition that the horizontal or vertical coordinate of the touched position in the image is greater than a minimum horizontal or vertical coordinate of the object and is less than a maximum horizontal or vertical coordinate of the object, the one or more processors change the relative position between the image and the object by moving the object such that a point on a side of the object, the side being closest to the touched position in the image, the point being different from two ends of the side, moves to the touched position in the image (Fig. 8B, A6, A4,A2,A8, Col. 12, lines 24-35, any contact point within the zones A6, A4,A2,A8 will meet the determined condition and the object will snap to one of the side points, 43e, 43h, 43g, 43f), and wherein, in a case where a horizontal or vertical coordinate of the touched position in the image does not satisfy the predetermined condition, the one or more processors change the relative position between the image and the object by moving the object such that a corner of the object, the corner being closest to the touched position in the image, moves to the touched position in the image (Fig. 8B, A1, A7,A5,A3, Col. 12, lines 24-35,  For contact point within the zones A1, A7,A5,A3 that will not satisfy the predetermined condition the object will snap to one of the corner points, 43a, 43b, 43c, 43d).
It would have been obvious to one with ordinary skill, in the art before the filing time of the invention, to modify the selection and controlling method of Freyhult-Bier to include snapping to side and corners points.
The motivation for such modification would have been for precisely positioning objects in an electronic document using a grid (Lynn, Col. 1, lines 45-56)

With regards to claim 7,
	Claim 7 is similar in scope to claim 1; therefore it is rejected under similar rationale. 

With regard to Claim 26,
Freyhult-Bier-Lynn teach the apparatus according to Claim 1, wherein the one or more processors move the object on the touch panel, based on that the touched position in the image is somewhere between the contour of the image and the contour of the object (Freyhult, Fig. 9-10, [0026], user touch will rotate the displayed frame using a gesture outside of the displayed frame and inside the displayed image, Bier, Col. 7, lines 43-44, “other devices such as touch screens, graphics tablets, or electronic styluses could be used”, Col.13, lines 29-39, “The user clicks the tool rectangle with the mouse cursor and depresses a mouse button to create a rectangle of that initial size and position in the scene. The tool disappears. The rectangle corner nearest the mouse cursor snaps to that cursor”, the system will check for the mouse cursor position and identify that it is out of the rectangle, system will snap the rectangle corner nearest the mouse cursor to that cursor).

With regard to Claim 27,
Freyhult-Bier-Lynn teach the apparatus according to Claim 1, wherein the one or more processors change the relative position between the image and the object, so that the point which is nearest from the touch position on the object, moves to the touched position in the image based on that the touched position in the image is somewhere between contour of the image and the contour of the object (Fig. 9-10, the side and corners of the frame that are nearest to the position that is identified by the user using a touch gesture is moved to the user’s designated position, Bier, Col. 7, lines 43-44, “other devices such as touch screens, graphics tablets, or electronic styluses could be used”, Col.13, lines 29-39, “The user clicks the tool rectangle with the mouse cursor and depresses a mouse button to create a rectangle of that initial size and position in the scene. The tool disappears. The rectangle corner nearest the mouse cursor snaps to that cursor”, the system will check for the mouse cursor position and identify that it is out of the rectangle, system will snap the rectangle corner nearest the mouse cursor to that cursor).

With regard to Claim 28,
Freyhult-Bier-Lynn teach the apparatus according to Claim 27, wherein the object is a rectangle frame (Fig. 9-10), and the one or more processors move the rectangle frame to the position, so that, among positions of sides of the rectangular frame and comers of the rectangular frame, the position which is nearest from the designated position is moved to the designated position (Fig. 9-10, the side and corners of the frame that are nearest to the designated position that is identified by the user using a touch gesture is moved to the user’s designated position, (Bier, Col. 7, lines 43-44, “other devices such as touch screens, graphics tablets, or electronic styluses could be used”, Col.13, lines 29-39, “The user clicks the tool rectangle with the mouse cursor and depresses a mouse button to create a rectangle of that initial size and position in the scene. The tool disappears. The rectangle corner nearest the mouse cursor snaps to that cursor”, the system will check for the mouse cursor position and identify that it is out of the rectangle, system will snap the rectangle corner nearest the mouse cursor to that cursor).

With regard to Claim 29,
Freyhult-Bier-Lynn teach the apparatus according to Claim 28, wherein a point which is included in a side of the rectangle frame nearest to the touched position and different from two corners in the side, is moved to the touched position, in a case where a horizontal or vertical coordinate of the touched position is greater than a minimum horizontal or vertical coordinate of the rectangle frame and is smaller than a maximum horizontal or vertical coordinate of the rectangle frame (Freyhult, Fig. 8-9, Bier, Col. 7, lines 43-44, “other devices such as touch screens, graphics tablets, or electronic styluses could be used”, Col.13, lines 29-39, “The user clicks the tool rectangle with the mouse cursor and depresses a mouse button to create a rectangle of that initial size and position in the scene. The tool disappears. The rectangle corner nearest the mouse cursor snaps to that cursor”, the system will check for the mouse cursor position and identify that it is out of the rectangle, system will snap the rectangle corner nearest the mouse cursor to that cursor, when the user conduct a gesture to change the position of the frame wherein horizontal or vertical coordinate of the designated position is greater than a minimum horizontal or vertical coordinate of the trimming frame and is smaller than a maximum horizontal or vertical coordinate of the trimming frame the system will move the side of the display nearest to the designated position that is identified by the user using a touch gesture to the user’s designated position, Lynn, Fig. 8B, A6, A4,A2,A8, Col. 12, lines 24-35, any contact point within the zones A6, A4,A2,A8 will meet the determined condition and the object will snap to one of the side points, 43e, 43h, 43g, 43f).

With regard to Claim 30,
Freyhult-Bier-Lynn apparatus according to claim 1, wherein the object is a trimming frame indicating an area to be trimmed in the image (Fig. 5, [0023], Fig. 13, 1304, 1308, 1310, processor display the trimming frame over an image to identify the area to be trimmed in the image).

With regard to Claim 22,
Freyhult-Bier-Lynn teach the apparatus according to Claim 30, wherein the one or more processors change the relative position so that the whole of the trimming frame is included in the image, if a part of the trimming frame is arranged outside of the image (Fig. 5-7, [0025], [0027]-[0028], [0034], “determining a user request for rotation, at step 1306, the display controller 802 rotates a selection rectangle frame 704 over the displayed image while adjusting the selection rectangle frame 704 size to maintain it within the outer boundaries of the displayed image”), as the user rotate the image, if the change in the image orientation reach a point that would cause the trimming frame to be displayed outside of the image, the system resize the frame to keep it displayed over the rotating image, and as the frame is resized its relative position will automatically change from partially positioned over the image to fully displayed over the displayed image).

With regards to claim 23,
	Claim 23 is similar in scope to claim 22; therefore it is rejected under similar rationale.

With regard to Claim 31,
Freyhult-Bier-Lynn the apparatus according to claim 30,  wherein the one or more processor changes a relative orientation between the image and the trimming frame, if a second touch operation is performed by the user on the touch panel, wherein in the change of the relative orientation, the one or more processors execute size changing process for changing a relative size between the image and the trimming frame, so that the relative size is changed in accordance with the change of the relative orientation and that the whole of the trimming frame is arranged on the image (Freyhult, Fig. 5-7, [0025], [0027]-[0028], [0034], “determining a user request for rotation, at step 1306, the display controller 802 rotates a selection rectangle frame 704 over the displayed image while adjusting the selection rectangle frame 704 size to maintain it within the outer boundaries of the displayed image”).

With regards to claim 33,
	Claim 33 is similar in scope to claim 30; therefore it is rejected under similar rationale.

With regard to Claim 15,
Freyhult-Bier-Lynn teach the apparatus according to Claim 31, wherein the one or more processors changes a size of the object on the touch panel in accordance with the change of the relative orientation, in the size changing process (Freyhult , Fig. 5-7, [0025], [0027]-[0028], [0034], “determining a user request for rotation, at step 1306, the display controller 802 rotates a selection rectangle frame 704 over the displayed image while adjusting the selection rectangle frame 704 size to maintain it within the outer boundaries of the displayed image”, as the user rotate the image, if the change in the image orientation reach a point that would cause the trimming frame to be displayed away from the image, the system resize the frame to keep it displayed over the rotating image).

With regards to claim 19,
	Claim 19 is similar in scope to claim 15; therefore it is rejected under similar rationale.
With regards to claim 34,
	Claim 34 is similar in scope to claim 31; therefore it is rejected under similar rationale.

Claims [6, 4-5, 10-11, 13-14, 17-18, 21, 32, 35] are rejected under 35 U.S.C. 103 as being unpatentable over FREYHULT et al. [US 2013/0318471 A1, hereinafter FREYHULT] in view of Bier et al. [US 5,617,114, herein after Bier] in view of Lynn et al. [US 6,993,709 B1, hereinafter Lynn] in view of Takabayashi et al. [US 2003/0103234 A1, hereinafter Taka]

With regard to Claim 6,
Freyhult-Bier-Lynn teach the apparatus according to Claim 1. 
Freyhult-Bier-Lynn do not explicitly teach a printing unit configured to print the image, wherein an area indicated by the object in the image, is printed by the printing unit.
Taka teach the apparatus according to Claim 1, further comprising a printing unit configured to print the image, wherein an area indicated by the object in the image, is printed by the printing unit (Taka, Fig.4, [0083], “Upon completion of editing of the layout of all print pages constituting a single print job, layout editor 13 creates data for that print job, which is transferred to print server machine 2 as indicated by arrow 22.”, [0116], “TRIM mode is entered, wherein photo image(s) selected while in BROWSE mode may be displayed in its or their entirety and unwanted region or regions other than region or regions of such image(s) which is or are desired to be printed may be cropped away so as to extract only the region or regions of such image(s) which is or are desired to be printed”).
It would have been obvious for a person of ordinary skill in the art before the effective filing date to use Taka teaching to include a printing unit. The motivation for the modification would have been to allow the user to directly print the edited images which will save the user time and improve the user satisfaction.

With regard to Claim 32,
Freyhult-Bier-Lynn teach the apparatus according to claim 30, wherein the one or more processors cause the touch panel to display the trimming frame (Fig. 7, [0022], “touch screen”).
Freyhult-Bier-Lynn do not explicitly teach a first display item for trimming the image, if the first display item displayed is [selected] by a user, the one or more processors cause the display.
Taka teach display a first display item for trimming the image, if the first display item displayed is [selected] by a user, the one or more processors cause the display the trimming frame ([0212], “Upon entering TRIM mode, special photo retoucher 11 opens trim view 1009 and cropping toolbar 1011 in image display area 118, and displays in control area 119”, [0213], “By default (immediately after entering TRIM mode), special photo retoucher 11 causes rectangular cropping frame(s) 1010 to be set such that it or they overlap the upper periphery of trim view 1009”).
It would have been obvious for a person of ordinary skill in the art before the effective filing date to use Taka teaching to display a first item to activate the trim mode and provide trim option. The motivation for the modification would have been to facilitate the activation of the trimming mode even within the devices that do not have touch input and to provide the user with different control options to activate the trimming mode based on their device and preference which simplify the control of the system and save user time and effort.

With regard to Claim 14,
Freyhult-Bier-Lynn teach the apparatus according to Claim 31, wherein the one or more processors causes the touch panel to display a first display item for trimming the image (Fig. 7, [0022], “touch screen”).
Freyhult-Bier-Lynn do not explicitly teach if the first display item displayed on the touch panel is touched by a user, the one or more processors cause the touch panel to display the trimming frame and a second display item for changing the relative orientation, and the second touch operation is performed by the user to the second display item displayed, by touch of the first display item, on the touch panel.
Taka teach one or more processors causes the touch panel to display a first display item for trimming the image, if the first display item displayed on the touch panel is touched by a user, the processor causes one or more processors cause the touch panel to display the trimming frame and a second display item for changing the relative orientation ([0212], “Upon entering TRIM mode, special photo retoucher 11 opens trim view 1009 and cropping toolbar 1011 in image display area 118, and displays in control area 119 various buttons 1012A through 1014B and 1016”, [0213], “By default (immediately after entering TRIM mode), special photo retoucher 11 causes rectangular cropping frame(s) 1010 to be set such that it or they overlap the upper periphery of trim view 1009”), and
and the second touch operation is performed by the user to the second display item displayed, by touch of the first display item, on the touch panel (Fig. 14, 1012A, 1012B, 1013, [0212], “Upon entering TRIM mode, special photo retoucher 11 opens trim view 1009 and cropping toolbar 1011 in image display area 118, and displays in control area 119 various buttons 1012A through 1014B and 1016”, [0216]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date to use Taka teaching to display a first item to activate the trim mode and provide trim option. The motivation for the modification would have been to facilitate the activation of the trimming mode and to provide the user with different control options to simplify the control of the trimming frame which will save user time and effort.

With regard to Claim 4,
Freyhult-Bier-Lynn-Taka the apparatus according to Claim 14, wherein if the first display item is touched on the touch panel, the one or more processors cause the touch panel to display the trimming frame, the second display item, and a third display item, concurrently (Taka, Fig. 14, [0211]-[0213], “By default (immediately after entering TRIM mode), special photo retoucher 11 causes rectangular cropping frame(s) 1010 to be set such that it or they overlap the upper periphery of trim view 1009”, system display a frame, second display item that allow the change of different settings for the trimming frame as the ratio, and third display item that may rotate the frame (1014A, 1012A)), 
and wherein if the third display item is touched, the one or more processors cause the touch panel to display an area indicated by the trimming frame in the image  (Taka, Fig. 14, [0211]-[0213], as the user interact with the rotation options the system will display different are indicated by the new position of the trimming frame).

With regard to Claim 5,
Freyhult-Bier-Lynn-Taka the apparatus according to Claim 14, wherein the one or more processors cause the touch panel to display the second display item in a display area, in the touch panel, outside the image (Taka, Fig. 14, 119, 1011, [0212], “Upon entering TRIM mode, special photo retoucher 11 opens trim view 1009 and cropping toolbar 1011 in image display area 118, and displays in control area 119 various buttons 1012A through 1014B and 1016”, [0216], “each time that rotation button 1012A or 1012B at control area 119 is clicked, special photo retoucher 11 causes image(s) displayed at trim view 1009 to be rotated 90 degrees to the left or to the right (note that at such time(s) cropping frame(s) 1010 is or are also caused to be rotated together with image(s)). Furthermore, if image inclination adjustment button 1013A, 1013B, 1014A, and/or 1014B is or are clicked”).

With regards to claim 10,
	Claim 10 is similar in scope to claim 4; therefore it is rejected under similar rationale.
With regards to claim 11,
	Claim 11 is similar in scope to claim 5; therefore it is rejected under similar rationale.
With regards to claim 13,
	Claim 13 is similar in scope to claim 6; therefore it is rejected under similar rationale
With regards to claim 35,
	Claim 35 is similar in scope to claim 32; therefore it is rejected under similar rationale.

With regard to Claim 17,
Freyhult-Bier-Lynn teach the apparatus according to Claim 31.
Freyhult-Bier-Lynn do not explicitly teach wherein an aspect ratio of the trimming frame does not change before and after the change of the relative size.
Taka teach wherein an aspect ratio of the trimming frame does not change before and after the change of the relative size (Fig. 14, user select a specific ration by selecting one of the available valuables or entering his own ratio (1018) and the system will maintain the user selected ratio even if the trimming frame is resized, [0220], “cropping aspect ratio is “3:4” and the shape of cropping frame 1010 is set so as to be long vertically (portrait), special photo retoucher 11 constantly controls the rectangular shape of cropping frame 1010 such that it is maintained at “vertical dimension:horizontal dimension=4:3”, [0217], “cropping aspect ratio(s) has or have previously been specified by user(s) at control area 119, no matter how user(s) might perform the foregoing drag operation special photo retoucher 11 controls the aspect ratio(s) of the cropping frame(s) 1010 set thereby so as to have the foregoing specified aspect ratio(s)”, [00218]-[0023]”).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to use Taka teaching to provide the ability to user to specify a constant ratio for the trimming frame. The motivation for the modification would have been to provide the user with more control to edit the images based on his needs without effort or errors.

With regards to claim 18,
	Claim 18 is similar in scope to claim 14; therefore it is rejected under similar rationale.
With regards to claim 21,
	Claim 21 is similar in scope to claim 17; therefore it is rejected under similar rationale.

Claims [2-3, 8-9] are rejected under 35 U.S.C. 103 as being unpatentable over FREYHULT et al. [US 2013/0318471 A1, hereinafter FREYHULT] in view of Bier et al. [US 5,617,114, herein after Bier]  in view of Lynn et al. [US 6,993,709 B1, hereinafter Lynn] in view of Takabayashi et al. [US 2003/0103234 A1, hereinafter Taka] further in view of Cieplinski et al. [US 2010/0171712 A1, hereinafter Cieplinski].

With regard to Claim 2,
Freyhult-Bier-Lynn-Taka teach the apparatus according to Claim 32, wherein if a user touches the first display item on the touch panel (Freyhult, [0022], “touch screen”, Taka, Fig. 5, show an image at 118 area and a first display item 112 trim, [0116], “if TRIM button 112 is pressed (e.g., by left-clicking a mouse), TRIM mode is entered”).
Freyhult-Bier-Lynn-Taka do not explicitly teach one or more processors change brightness of the image in the touch panel.
Cieplinski teach one or more processors change brightness of the image in the touch panel. (Cieplinski, Fig. 7A(708, 710), Fig. 5A, [0222], “device enters (708) a digital image manipulation mode in response to detecting a first predefined user action (e.g., a double tap gesture on surface 5002, a tap gesture on a control icon, or a mouse click on a control icon)”, [0224], “device provides (710) a visual indicator that the digital image can be manipulated (e.g., highlighting the border of the digital image 5006, FIG. 5A)”, [0221]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to use Cieplinski teaching of brightness change at the editing mode. The motivation for the modification would have been to clarify the edited image portions.

With regard to Claim 3,
Freyhult-Bier-Lynn-Taka-Cieplinski teach the apparatus according to Claim 2, wherein the processor changes brightness of an area outside the trimming frame in the image (Cieplinski, Fig. 5A-5I, [0222], “device enters (708) a digital image manipulation mode in response to detecting a first predefined user action (e.g., a double tap gesture on surface 5002, a tap gesture on a control icon, or a mouse click on a control icon)”, [0224], “device provides (710) a visual indicator that the digital image can be manipulated (e.g., highlighting the border of the digital image 5006, FIG. 5A)”, [0221], [0238]).

With regards to claim 8,
	Claim 8 is similar in scope to claim 2; therefore it is rejected under similar rationale.

With regards to claim 9,
	Claim 9 is similar in scope to claim 3; therefore it is rejected under similar rationale.

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over FREYHULT et al. [US 2013/0318471 A1, hereinafter FREYHULT] in view of Bier et al. [US 5,617,114, herein after Bier] in view of Lynn et al. [US 6,993,709 B1, hereinafter Lynn] in view of Matsumoto [US 2004/0070626]

With regard to Claim 16,
Freyhult-Bier-Lynn teach the apparatus according to Claim 31, wherein the one or more processor execute the size changing process so that the whole of the trimming frame is arranged on the image after the size changing process is executed (Freyhult, Fig. 5-7, [0025], [0027]-[0028], [0034], “determining a user request for rotation, at step 1306, the display controller 802 rotates a selection rectangle frame 704 over the displayed image while adjusting the selection rectangle frame 704 size to maintain it within the outer boundaries of the displayed image”, as the user rotate the image, if the change in the image orientation reach a point that would cause the trimming frame to be displayed outside of the image, the system resize the frame to keep it displayed over the rotating image). 
Freyhult-Bier-Lynn do not explicitly teach the trimming frame contacts with an edge of a display area in which the image is displayed.
Matsumoto teach trimming frame contacts with an edge of a display area in which the image is displayed ([0049], “this results in a situation where the trimming frame 405 extends out from the image outer edge 404 and an area having no image data enters into the trimming frame 405. In view of this problem, as shown in FIG. 4, the size of a post-movement trimming frame 407 is reduced from that of the pre-movement trimming frame 405 so that a left end of the trimming frame 407 coincides with the left end of the image outer edge 404. Mouse positions 406 and 408 before and after the movement indicate the same main object”).
It would have been obvious for a person of ordinary skill in the art before the effective filing date to use Matsumoto teaching to adjust the frame to the image edge. 
The motivation for the modification would have been to keep the frame displayed over the maximum area of the displayed image.

With regards to claim 20,
	Claim 20 is similar in scope to claim 16; therefore it is rejected under similar rationale.
Response to Arguments
Applicant argue that the claims as amendment overcome the double patenting rejection. Examiner respectfully disagrees, claims as amendment do not overcome the double patenting rejected; therefore the rejection is sustained. 
Claims 4-5, and 14 amendments overcome the 35 USC 112(b) rejection; therefore the rejection is respectfully withdrawn.
Applicant’s arguments, see Pages 11-12, filed 1/28/2021, with respect to the rejection(s) of claim(s) 1 and 7 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lynn that teach the ability to snap the trimming frame using points on the trimming frame sides or corners based on the user input location See at least Fig. 8B, Col. 12, lines 24-35.
As to the remaining independent claims, applicant argue that they are allowable due to their respective direct and indirect dependencies upon one of the aforementioned Independent claims. The examiner respectfully disagrees, Independent claims were not allowable as stated in the paragraph above in this “Response to Arguments” section in this office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
US Patent No. US 8,120,604 B2 issued to Kinoshita et al. [hereinafter Kin]. Kin teach the ability to calculate the nearest neighbor snapping point in a rectangle to snap to a grid See at least Fig. 2-3

Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285.  The examiner can normally be reached on Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2142